                       IN THE UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF MISSOURI

 SUZANNE STEINBACH,                               )
                                                  )
                        Plaintiff,
                                                  )
 v.                                               )          CASE NO.: 2:19-cv-04176-NKL
 MAXION WHEELS SEDALIA LLC,                       )
                                                  )
                        Defendant.                )

                                MEMO ON PRETRIAL CONFERENCE
       Plaintiff Suzanne Steinbach and Defendant Maxion Wheels Sedalia LLC hereby submit

this Memo on Pretrial Conference:

I.     Pretrial Conference Setting

       Pursuant to Fed. R. Civ. P. 16, an initial pretrial conference will be held in the above-

captioned matter on September 3, 2020, at 11:00 a.m.

II.    Counsel

       The following counsel will appear at the pretrial conference and will try the case:

       A.      For Plaintiff:

               Kirk Rahm
               RAHM, RAHM & MCVAY, P.C.
               511 Foster Lane
               Warrensburg, MO 64093
               Phone: 660.747.5152
               Facsimile: 660.747.1242
               Email: kirk@rhamlaw.com

               Martin M. Meyers
               THE MEYERS LAW FIRM, LC
               4435 Main Street, Suite 503
               Kansas City, MO 64111
               Phone: 86.444.8500
               Facsimile: 816.444.8508
               Email: mmeyers@meyerslaw.com




                                                      1
       FP 38428384.1
        Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 1 of 34
        B.      For Defendant:

                J. Randall Coffey
                James C. Sullivan
                FISHER & PHILLIPS LLP
                4900 Main Street, Suite 650
                Kansas City, MO 64112
                TEL: (816) 842-8770
                FAX: (816) 842-8767
                Email: rcoffey@fisherphillips.com
                        jsullivan@fisherphillips.com

III.    Statement of the Case

        The parties agree upon the following background statement for presentation to the jury

pool at voir dire:

        Plaintiff Suzanne Steinbach was formerly a resident of Sedalia, Missouri and was

        employed by Defendant Maxion Wheels Sedalia, LLC. Defendant Maxion Wheels

        maintains its manufacturing facility in Sedalia, Missouri where it manufactures and

        supplies Original Equipment Manufacturers or “OEMs” with both steel and

        aluminum wheels. Plaintiff claims that Defendant retaliated against her for filing a

        charge of discrimination with the Missouri Commission on Human Rights and the

        Equal Employment Opportunity Commission. Defendant denies Plaintiff’s claims

        and contends that its decisions regarding Plaintiff’s employment were made for

        legitimate business reasons.

IV.     Stipulation of Facts

        The parties stipulate to the following facts:




                                                        2
        FP 38428384.1
         Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 2 of 34
        1.        Plaintiff Suzanne Steinbach is a female who formerly lived in Sedalia, Missouri.

When she filed her complaint in this matter, Plaintiff was a citizen of Illinois, and she is currently

a resident of Illinois.

        2.        Defendant Maxion Wheels Sedalia, LLC is a Delaware limited liability company.

Defendant is a single member LLC. Maxion Wheels USA LLC is that member and is likewise a

single member, Delaware limited liability company. Maxion Wheels Inc. is the single member of

Maxion Wheels USA LLC and is a Delaware corporation with its principal place of business in

Novi, Michigan.

        3.        The parties agree that this Court has subject matter jurisdiction over this matter

under 28 U.S.C. § 1332.

        4.        On October 25, 2018, Plaintiff filed a charge of discrimination with the Missouri

Commission on Human Rights and the Equal Employment Opportunity Commission alleging that

Defendant retaliated against her for filing her February 2, 2018 charge of discrimination.

        5.        Plaintiff’s October 25, 2018 charge of discrimination was timely filed and

exhausted her administrative remedies as to her claim in this case that Defendant retaliated against

her for filing her February 2, 2018 charge of discrimination.

V.      Exhibits

        A. Plaintiff’s Exhibit List

 Ex.         Description                 Bates Nos.       Objections   Cat.            Off’d     Adm.
 No.
 500         Employee Handbook           MW 000823-                    A
                                         825
 501         Suzie's text to Theresa     MW 001772-                    C – 402, 403,
             about Mark Balch            1780                          802
 502         End of shift production     MW 000165-                    B - 402
             report                      166
 503         Graph of repair work        MW 001059-                    B
                                         1062


                                                      3
        FP 38428384.1
          Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 3 of 34
Ex.      Description                    Bates Nos.       Objections   Cat.             Off’d   Adm.
No.
504      Mids Daily Rework from         P0665-670                     B - 402
         October 3, 2016 to
         November 1, 2017 given to
         Dr. Ellefsen
505      All Purpose Change Form -      MW 000243                     A
         Operations, showing Suzie
         moved to afternoon shift
506      Rework activity report         MW 001063-                    C – 402,
                                        1068                          incomplete
507      Steinbach deposition pp.                                     C – 402,
         137-138                                                      FRCP 32
508      Manning Sheets                 MW 001792-                    A
                                        1832
509      Downtime by line report        MW 001723-                    B – 402, 403
                                        1752
510      Employee Classification        MW 001693-                    A
         Profile - Rework               1733
         Coordinator - Matthew
         Diederich
511      Emloyee Classification         MW 000633-                    C - incomplete
         Profile with no name -         642
         Rework (?)
512      Employee Classification        MW 000093-                    C - incomplete
         Profile - Rework               118
         Coordinator - Suzanne
         Steinbach
513      Employee Classification        MW 000055-                    B – 402, 403
         Profile - Manufacturing        69
         Attendant - Suzanne
         Steinbach
514      Employee Classification        MW 000012-                    B – 402, 403
         Profile - Manufacturing        13
         Attendant - Suzanne
         Steinbach
515      Employee Classification        MW 000070-                    B – 402, 403
         Profile - Manufacturing        87
         Controller - Suzanne
         Steinbach
516      Employee Classification        MW 000088-                    B – 402, 403
         Profile - Rework               92
         Coordinator - Suzanne
         Steinbach
517      Emails, Dixon and Wessing      MW 000603-                    B – 402, 403
         re Suzanne's job description   616
         and physical demands



                                                     4
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 4 of 34
Ex.      Description                    Bates Nos.         Objections   Cat.             Off’d   Adm.
No.
518      Training Matrix                MW 001680-                      B – 402, 403
                                        1692
519      Email Dixon to Thomas,         MW 001676                       B – 402, 403
         Angle re Suzanne
         Steinbach and her
         condition, staying off work,
         etc.
520      Email Dixon to Thomas,         MW 001770                       C- HEARSAY
         Angle re Suzanne
         Steinbach and her
         condition, staying off work,
         etc.
521      Petition in Pettis County                                      B – 402, 403,
         Court, Case 19PT-                                              802
         CC00089
522      Answer - federal court                                         B – 402, 403,
         2:19-CV-04176-NKL                                              802
523      Email Dixon, Angle,            MW 001767                       C - incomplete
         Patton, Thomas about 0.5
         points left before
         termination; get warning
         letter ready
524      Email from Dixon re            MW 001771                       B – 402, 403
         Suzie's last approved leave
         day
525      Email about Suzie's points     MW 001768-                      C - incomplete
         at 8.5                         1769
526      Second Amended Notice of                                       B – 402, 403,
         Deposition of Designated                                       802
         Representative of
         Defendant
527      Sexual Harassment              MW 001835-                      A
         Training for Supervisors       1871
528      MW Employee Handbook           MW 000818-                      A
                                        858
529      Patton email re HR             MW 001830                       A
         Forum/Training
530      Employee Classification        MW 000088-                      B – 402, 403
         Profile - Rework               120
         Coordinator - Suzanne
         Steinbach
531      MW Lines Running June                                          B – 402, 403
         2018
532      FMLA paperwork from Dr.        MW 000665-                      C-MIL#3,
         Ellefsen and emails            667, 001676,                    contains


                                                       5
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 5 of 34
Ex.        Description                     Bates Nos.         Objections   Cat.            Off’d   Adm.
No.
           between Dixon and               000693, 702-                    multiple
           Wessing, emails between         703, 707-709                    documents
           Dixon and Sandra Ellefsen
533        Standard Operators              MW 001789-                      B – 402, 403
           Instructions re spear gun       1791
534        List of employees in                                            B – 402, 403
           finishing department
535        Position Qualification          MW 001680-                      B – 402, 403
           Matrix (letter size)            1692
535-A      Position Qualification          MW 001680-                      B – 402, 403
           Matrix (legal size)             1692
536        June 2018 Rework by 3rd         MW 001833                       B – 402, 403
           shift
537        Defendant's Responses to                                        C – 402, 403,
           Plaintiff's First                                               incomplete
           Interrogatories                                                 w/out supp.
                                                                           resp.
538        Standard Operator               MW 000871-                      B – 402, 403
           Instructions                    877
539        Daily reports relating to the    MW 001506,                     B – 402, 403
           spear gun or conveyor (first    1531, 1571
           case)
540        Manning Sheets for MIDS         MW 001482-                      B – 402, 403
           production                      1603
541        One page from Suzie's           MW 000117                       C – 402, 403,
           Employee Classification                                         incomplete
           Profile showing spearing
           task on other jobs, not on
           rework coordinator
542        Rework coordinator job          MW 000986                       B – 402, 403
           posting
543        Picture of a posted safety      P1058                           C – 402, 403,
           guide describing                                                901
           spiders/rims breaks
544        Interrogatory answers from                                      B – 402, 403
           state case
545        Email from Dixon to             MW 000383                       B – 402, 403
           Thomas, Angle, Patton,
           Westerdale re Suzie's
           FMLA paperwork
546        Dixon and Angle emails re       MW 001756                       B – 402, 403
           Suzie being taken off work
547        Property Pass Forms             P1278-1284                      B – 402, 403



                                                          6
        FP 38428384.1
         Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 6 of 34
Ex.      Description                    Bates Nos.       Objections   Cat.            Off’d   Adm.
No.
548      Email from De. Ellefsen's      P1253                         C - MIL#3
         assistant Whitney Wessing
549      Formal letter from Dr.         P1255                         C - MIL#3
         Ellefsen stating that it was
         not work related
550      Turnstyle report               MW 000274-                    B – 402, 403
                                        280
551      Note from Dr. Ellefsen re      MW 001678                     B – 402, 403
         Suzie off until 6-26-18
552      Email Dixon to Suzie re        MW 001677                     B – 402, 403
         thank you for your doctor's
         note
553      Email Dixon to Suzie re I      MW 001679                     B – 402, 403
         tried calling you
554      Dixon to Suzie re a doctor's   P1473                         B – 402, 403
         note is needed
555      Drawing of S14-S15                                           C - 901
         general locations and layout
556      Email from Jeffries to         MW 000159                     C-MIL#7
         Patton re Suzie's revealing
         top
557      Texts between Patton and       P0314-321                     B – 402, 403
         Suzie
558      Angle to Patton re rework      MW 001616                     B – 402, 403
         info in September 2017
559      Handwritten list of            MXION                         B – 402, 403
         witnesses in the Balch         WHEELS
         investigation                  001004
560      Operations Staffing shows      MW 001607-                    B – 402, 403
         two welders on afternoons      1608
561      Maxion responses to 1st                                      B – 402, 403
         RFPD
562      Standards of Conduct           MW 000859-                    B – 402, 403
         Procedure                      862
563      Statement from Oswald re       MW 001003                     C – 402, 403,
         Suzanne Steinbach and                                        802
         Mark Balch
564      Satement from Robert           MW 001007                     C – 402, 403,
         Smith re Balch                                               802
565      Steinbach October time         MW 000309                     B – 402, 403
         card




                                                     7
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 7 of 34
Ex.      Description                     Bates Nos.       Objections   Cat.            Off’d   Adm.
No.
566      Petition in Pettis County                                     C MIL#5,
         Court, Case 18PT-                                             402, 403
         CC00253
567      Answer in Pettis County                                       C MIL#5,
         Court, Case 18PT-                                             402, 403
         CC00253
568      Britta Rook statement           MW 001009                     C – 402, 403,
                                                                       802
569      Exit Test Job                   MW 000942-                    B – 402, 403
         Disqualification (non-          943
         medical)
570      Dixon email re Suzie            MW 001760                     C MIL#4
         approved for FMLA, off
         work through 4-25-18
571      Afternoon shift to              MW 001872-                    B – 402, 403
         midnights and days              1896
         passdown sent to MIDS
572      Defendant's Supplemental                                      A
         Response to Plaintiff's
         Interrogatory No.2
573      Defendant's Responses to                                      B – 402, 403
         Plaintiff's First Request for
         Production
574      Thomas to "team" re days        MW 001897                     B – 402, 403
         out of plant and who will be
         in charge while he is out
575      Man Power                       MW 001606-                    B – 402, 403,
                                         1620                          contains
                                                                       multiple
                                                                       documents
576      Suzie's text to Ralph re                                      B – 402, 403
         issue with left foot, not
         coming into work.
577      Suzie's text to Theresa re                                    B – 402, 403
         she's supposed to be on
         fluff and buff
578      Steinbach Performance           P0129-130                     A
         Review
579      Steinbach MCHR Charge           P0010-15                      B – 402, 403
         of Discrimination
580      Defendant's Position            P0042-52                      B – 402, 403
         Statement to MCHR
581      Picking Ticket for gloves       MW 001664                     B – 402, 403




                                                      8
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 8 of 34
Ex.      Description                     Bates Nos.       Objections   Cat.            Off’d   Adm.
No.
582      Several emails re changes       MW 001606-                    B– 402, 403,
         to manpower                     1620                          contains
                                                                       multiple
                                                                       documents
583      Thomas, Angle, Sherman          MW 000352-                    C MIL#3,
         emails re Suzie's statement     356                           402, 403
         re dental work
584      8D Report re incident           P0133                         C MIL#3

585      Statements from employees       MW 001003-                    B – 402, 403,
         re Mark Balch                   1009                          802
586      Beck Job History                P0079                         B – 402, 403

587      Aric Belzer Job History         P0078                         B – 402, 403

588      Emails re manpower moves        MW 001619-                    B – 402, 403
         Monday 10/30                    1620
589      Defendant's Responses to                                      B – 402, 403
         Plaintiff's First Request for
         Production
590      Defendant's Responses to                                      B – 402, 403
         Plaintiff's First
         Interrogatories
591      Change form - demoted to        MW 000171                     B – 402, 403
         rework effective 10/3/16
592      Clicker and tally sheets        P1081-1083                    C – 402, 403,
                                                                       901
593      Controller Exit Test August     MW 000161-                    B – 402, 403
         2016                            162
594      Controller Exit Test July       MW 000154-                    B – 402, 403
         2016                            155
595      Jeffries to Patton re Suzie     MW 000159                     B – 402, 403
         moving to Afts
596      Emails re layoffs               MW 001606-                    B – 402, 403
                                         1613
597      Emails re manpower              MW 001614-                    A
         changes in October 2017         1620
598      Westerdale email re Belzer      MW 000979                     B – 402, 403
         moving to afts.
599      Emails about conference         MW 000603-                    C MIL#3
         call with Dr. Ellefsen          606




                                                      9
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 9 of 34
Ex.      Description                   Bates Nos.        Objections   Cat.             Off’d   Adm.
No.
600      Email from Patton re          P0671                          C MIL#3
         Suzie's dad
601      Email from Angle re           MW 000164-                     B – 402, 403
         Suzie's exit test             170
602      Inventory List showing        MW 001668                      C - incomplete
         gloves
603      Invoice showing gloves        MW 001664                      B – 402, 403

604      Photos of Locker              P0984-987                      C – 402, 403,
                                                                      901
605      Manning sheets showing        P1144-1148                     B – 402, 403
         spiders-rims assignment
606      Suzie's Performance           P1161-1163                     A
         Review May 9 to July 2016
607      Suzie's Pay Raise on 8/6/16   MW 000160                      A

608      Rework from November          MW 001131,                     C – 402, 403,
         2017                          1168-1171,                     incomplete
                                       1226-1229,
                                       1270, 1339-
                                       1343, 1443-
                                       1447
609      Rework from September         MW 001129-                     C – 402, 403,
         2017                          30, 001166,                    incomplete
                                       001218-1222,
                                       1267-1268,
                                       1332-1335,
                                       1435-1438
610      Westerdale email re           MW 0001615                     B – 402, 403
         Manpower hires and moves
611      Kenny Angle to Theresa        MW 001616                      B – 402, 403
         Patton re rework info
612      Westerdale email re           MW 001617                      B – 402, 403
         Monday Manpower moves
613      Westerdale email re           MW 001618                      B – 402, 403
         Manpower moves
614      Reword from September         MW 001129-                     A
         2017                          30, 001166,
                                       001218-1222,
                                       1267-1268,
                                       1332-1335,
                                       1435-1438



                                                    10
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 10 of 34
Ex.      Description                    Bates Nos.         Objections   Cat.            Off’d   Adm.
No.
615      Westerdaly email re            MW 001620                       B – 402, 403
         Manpower Moves 10/30
616      Handwritten note of            MW 000354                       C MIL#3,
         incident with tooth                                            402, 403
617      Note re Dixon called for       P0664                           C MIL#3,
         appointment for Suzie for                                      402, 403, 901
         evaluation of right hand,
         has a second job/hobby
618      Patton email re                P0671                           B – 402, 403
         conversation re her dad and
         welding
619      Estes hire form                MAXION                          B – 402, 403
                                        ESTES
                                        000032
620      Mike Lewis Counseling          MW 000993                       B – 402, 403
         Documentation
621      Estes Exit Test                MAXION                          B – 402, 403
                                        ESTES
                                        000101-102
622      Kayla email re exit test       MW 000163                       B – 402, 403
         retest
623      Flux welder receipt            P1642-1643                      C – 402, 403,
                                                                        901
624      Estes Exit Test                MAXION                          B – 402, 403
                                        ESTES
                                        000131-1132
625      Spider Hanger exit test        MW 000184-                      B – 402, 403
         record                         185
626      Kayla email re Gennetten       MW 000959                       B – 402, 403
         hired for August 28
627      Suzie self evaluation          MW 000191-                      B – 402, 403
                                        192
628      Balch Counseling               MW 001010                       B – 402, 403
         Documentation
629      Controller job posting 3       MW 000945-                      B – 402, 403
         positions                      947
630      Multiple applications for      MW 000987-                      B – 402, 403
         controller                     988
631      X-ray reports on shoulder      P0706-707                       C MIL#3,
         and hand                                                       402, 403, 901
632      Suzie's return to work as of   MW 000358                       B – 402, 403
         10/9/17



                                                      11
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 11 of 34
Ex.      Description                    Bates Nos.        Objections   Cat.            Off’d   Adm.
No.
633      Kayla re Gennetten bid for     MW 001053                      B – 402, 403
         controller
634      Balch Leaving Notice gross     MW 001011                      B – 402, 403
         misconduct
635      Spider Rims Log                P1035                          C- – 402,
                                                                       403, 901
636      List of terminated             MW 001663                      B – 402, 403
         employees including Lewis
637      FB message with Dave           P0376                          C – 402, 403,
         spiders and rims all night                                    901
638      Gennetten promotion            MW 001053                      B – 402, 403

639      Urgent Care FMLA form          MW 000359-                     B – 402, 403
                                        361
640      FB message with Dave -         P0368                          C – 402, 403,
         Even helping the inspectors                                   901
641      Dixon email re Suzie off       MW 001763                      C MIL#4
         another 8 weeks, STD
         extension pending
642      Controller job posting 3       MW 948-950                     B – 402, 403
         positions
643      Thomas Beck timesheet          MW 001054                      B – 402, 403

644      Aric Belzer job application    MW 000985                      B – 402, 403
         rework
645      Kayla email re Airc Belzer     MW 000976                      B – 402, 403
         start 11/27
646      Controller job posting         MW 000951-                     B – 402, 403
                                        953
647      Dr. Ellefsen note              MW 000389-                     C MIL#3
                                        390
648      Spearing Demonstration 1       MW 001753                      C – 402, 403,
                                                                       901
649      Emails about Suzie's points    MADXION                        B – 402, 403
                                        WHEELS
                                        000385-386
650      Suzie's return to work as of   MW 000388,                     B – 402, 403
         12/11/17                       384
651      Return to work with            MW 000391                      B – 402, 403
         restrictions



                                                     12
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 12 of 34
Ex.      Description                    Bates Nos.        Objections   Cat.            Off’d   Adm.
No.
652      Email chain including          MW 000601-                     C MIL#3
         Byron Neal email               602
653      Thomas Handwritten 8D          MW 000648                      C MIL#3,
         notes                                                         402, 403, 901
654      Emails re injury not work      MW 000617-                     C MIL#3
         related                        618
655      Handwritten note from          MW 000619                      C MIL#3
         Heidi re FMLA paperwork
656      FMLA certification from        MW 000620-                     C MIL#3
         Urgent Care                    623
657      FMLA approval from             MW 000624-                     C MIL#3
         Maxion                         625
658      Spearing Demonstration 2       MW 001754                      C– 402, 403,
                                                                       901
659      Rework Demonstration           MW 001755                      C– 402, 403,
                                                                       901
660      Voicemail notification from    MW 000663                      C MIL#3,
         Dr. Ellefsen                                                  402, 403
661      Voicemail notification from    MW 000664                      C MIL#3,
         Dr. Ellefsen                                                  402, 403
662      Property Pass for Metal        MW 000817                      C MIL#3

663      Thomas Beck exit test - not    MW 000967-                     B – 402, 403
         considered the first           968
664      Emails about Suzie FMLA        MW 001758-                     B – 402, 403
                                        1759
665      Termination of Landon          MAXION                         B – 402, 403
         Estes                          ESTES
                                        000163
666      FB messages with Antonia       P0345-348                      C – 402, 403,
                                                                       901
667      Operative Report - hands       P0568-570                      B – 402, 403

668      Gennetten controller exit      MW 000960-                     B – 402, 403
         test                           961
669      MCHR Position Statement        MW 001012-                     B – 402, 403
         with all exhibits              1058
670      Operative Report - left foot   P0727-0728                     B – 402, 403




                                                     13
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 13 of 34
Ex.      Description                   Bates Nos.        Objections   Cat.            Off’d   Adm.
No.
671      Thomas Beck exit test         MW 000969-                     B – 402, 403
                                       970
672      Dr. Ellefsen return to work   MW 000673                      B – 402, 403
         no restrictions with sticky
         note
673      Dixon email Suzie will        MW 001766                      B – 402, 403
         return to work today
674      Emails about points and job   MW 001767-                     B – 402, 403
         duties                        1769
675      Dr. Ellefsen voicemail        MW 001665-                     C MIL#3,
                                       FMLA                           402, 403, 901
676      Emails about absences         MW 000675-                     B – 402, 403
                                       676
677      Email about follow up         MW 000678                      B – 402, 403
         appointment
678      Email from Heidi re leave     MW 001771                      B – 402, 403

679      Dr. Ellefsen voicemail        MW 001666-                     C MIL#3,
                                       FMLA                           402, 403, 901
680      Email re STD extension        MW 000681                      C MIL#4

681      Email re STD extension        MW 000682                      C MIL#4
         approval
682      Email re STD benefit ends     MW 000683                      C MIL#4
         August 8
683      Email with end of STD         MW 000684-                     C MIL#4,
         letter                        688                            402, 403
684      Email from Heidi - at         MW 000696-                     C MIL#4
         airport                       697
685      Email from Suzie with Dr      MW 000691-                     C MIL#3
         Ryan letter                   693
686      Emails about reasonable       MW 000694-                     C MIL#3,
         accommodation                 695                            402, 403
687      Email from Heidi              MW 000699-                     C MIL#3,
         describing risk               701                            402, 403
688      Email needing Dr. Ryan        MW 000710-                     C MIL#3
         statement                     712
689      Emails about appointment      MW 000716-                     B – 402, 403
         rescheduled                   719




                                                    14
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 14 of 34
Ex.      Description                   Bates Nos.        Objections   Cat.             Off’d   Adm.
No.
690      Emails forwarded to Randy     MW 000720-                     B – 402, 403
         Coffey                        723
691      Email re ineligible for       MW 000249                      B – 402, 403
         rehire
692      Email from Theresa re         P0504-506                      B – 402, 403
         locker
693      Unemployment                  P0915                          C MIL#3,
         determination - denied for                                   402, 403, 901,
         misconduct                                                   R.S.Mo. §
                                                                      288.215
694      Downtime by line report                                      C – 402, 403,
         (first page of Exh. 509 -                                    901
         demonstrative)
695      End of shift production       MW 00500-                      B – 402, 403
         report                        5096
696      Instructions for Hanging      MW 000886-                     B – 402, 403
         Disc                          888
697      Instructions for Rim          MW 000881-                     B – 402, 403
         Racking                       885
698      Inventory including gloves    MW 0001621-                    B – 402, 403
                                       1626
699      Narratives including emails   MW 001898-                     B – 402, 403,
                                       2048                           contains
                                                                      multiple
                                                                      documents
700      Natural Work Team Leader      P2220-2222                     C – 402, 403,
         - Finishing Posting                                          901
701      Picture of Grinder            P1085                          C – 402, 403,
                                                                      901
702      Picture with jeans - not                                     C – 402, 403,
         produced                                                     901
703      Record Retention Matrix       MW 000889-                     B – 402, 403
                                       901
704      Rework figures with color     MW 001122-                     B – 402, 403
         graphs                        1481
705      Suzie picture welding         P2207                          C – 402, 403,
                                                                      901
706      Suzie texts with Bobby        P0322-335                      C – 402, 403,
                                                                      901
707      Suzie texts with Theresa      MW 001772-                     C – 402, 403,
                                       1788                           901



                                                    15
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 15 of 34
Ex.        Description                 Bates Nos.        Objections   Cat.             Off’d   Adm.
No.
708        Suzie texts with Theresa    P0311-321                       C – 402, 403,
                                                                      901
709        Voicemail to Theresa from   MW 001667                      C–
           Karey                                                      HEARSAY,
                                                                      402, 403, 802,
                                                                      901
710        Picture of Welding Box                                     C – 402, 403,
                                                                      901
711        Picture of Welding Box                                     C – 402, 403,
                                                                      901
712        Picture of Welding Box                                     C – 402, 403,
                                                                      901
           ANY EXHIBIT ON
           DEFENDANT'S EXHIBIT
           LIST
           DEMONSTRATIVE
           EXHIBITS -
           CALENDARS, CHARTS,
           etc.
           EXHIBITS NECESSARY
           TO REBUT OR IMPEACH
           UNANTICIPATED
           TESTIMONY


Ex.        Description                 Bates Nos.        Obj.         Cat.             Off’d   Adm.
No.
1001       Patton to Steinbach re      MW 000247-                     A
           termination and SDL         248
1002a      FMLA Certification          MW 000360-                     A
                                       366
1002b      FMLA Certification          MW 000379-                     A
                                       380
1002c      FMLA Request                MW 000377-                     A
                                       378
1002d      FMLA Notice                 MW 000374-                     A
                                       375
1002e      FMLA Certification          MW 000666-                     A
                                       667
1002f      FMLA Notice                 MW 000669-                     A
                                       672




                                                    16
        FP 38428384.1
         Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 16 of 34
Ex.        Description                     Bates Nos.        Objections   Cat.   Off’d   Adm.
No.
1003a      Doctor note                     MW 000389-                     A
                                           390
1003b      Doctor note                     P0562-563                      A

1003c      Doctor note                     MW 0661                        A

1003d      Doctor note                     P0564-565                      A

1003e      Doctor letter                   MW 000668                      A

1003f      Doctor note                     P0566                          A

1003g      Operative Report, hand          P0568-570                      A
           surgery
1003h      Doctor note                     P0567                          A

1003i      Doctor note                     P0625                          A

1003j      Operative Report, foot          P0549-550                      A
           surgery
1003k      Doctor note                     P0626                          A

1003l      Doctor note                     P0540                          A

1003m      Doctor note                     P0533                          A

1003n      Doctor letter                   MW 000674                      A

1003o      Doctor note                     P0526                          A

1003p      Doctor letter                   P0492-493                      A

1003q      Doctor note                     P0527                          A

1003r      Doctor note - no restrictions   P0680                          A

1003s      Doctor note                     P0631                          A

1003t      Doctor letter                   MW 000693                      A



                                                        17
        FP 38428384.1
         Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 17 of 34
Ex.        Description                     Bates Nos.          Objections   Cat.   Off’d   Adm.
No.
1003u      Doctor note                     P0516                            A

1003v      Doctor note                     P0515                            A

1003w      Doctor note                     MW 000752                        A

1004a      Urgent Care - no                MW 000358                        A
           restrictions
1004b      Urgent Care - no                MW 000384                        A
           restrictions
1004c      Urgent Care - no                MW 000391                        A
           restrictions
1004d      Doctor note - no restrictions   MW 000662                        A

1004e      Doctor note - no restrictions   MW 000674                        A

1004f      Doctor letter                   MW 000698                        A

1004g      Dr. Ryan letter                 MW 000732                        A

1005                                                                        ?

1006                                                                        ?

1007                                                                        ?

1008       Physical Therapy Records        SSA 000270-                      A
                                           280, 266-269
1009       Plaintiff's Answers to                                           A
           Interrogatories
1010       Change from Controller to       MW 000171                        A
           Rework Coordinator
1011       Text messages between           P396                             A
           Suzanne and David
           Steinbach
1012       Employee Classification         MW 000088-                       A
           Profile for Rework              120
           Coordinator
1013       Spider Hanger Exit Test         MW 000184-                       A
                                           185



                                                          18
        FP 38428384.1
         Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 18 of 34
Ex.       Description                   Bates Nos.         Objections   Cat.            Off’d   Adm.
No.
1014      SSA Work Activity Report      SSA 000093-                     A
                                        102
1015      SSA Disability                SSA 000003-                     A
          Determination and             11
          Explanation
1016      Bothwell Regional Medical     SSA 000156-                     A
          Center Records                164
1017      Missouri Unemployment         P0915                           C - 402, 403,
          Determination                                                 901, R.S.Mo.
                                                                        § 288.215
1018      Suzi's written statement re   MW 000999-                      B – 402, 403
          Mark Belch                    1002
1019      Text messages between         P1682-1685                      A
          Suzanne and David
          Steinbach
1020      Maxion Employment             MW 000823-                      A
          Policies                      825
1021      Receipt for Employee          MW 000128-                      A
          Handbook and Code of          129
          Ethics




                                                      19
       FP 38428384.1
        Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 19 of 34
           B. Defendant’s Exhibit List

Ex    Defendant(s) Exhibits                            Objections Category Offered Admitted
No.                                                               A, B, C          (A), or Not
                                                                                   Admitted
                                                                                   (NA)
 1.   Flexible Staffing Temp Agency Documents                          A
      MAXION WHEELS 000001-000011
 2.   Steinbach Application for Employment                           A
      MAXION WHEELS 000014-000017
 3.   Orientation 2016 MAXION WHEELS                                 A
      001627-001662
4.    Steinbach Performance Evaluation 2016 - 2017                   A
      P0129-P0130 (Depo Ex 578)
5.    Facebook Message on 10/19/17 between Plaintiff    MIL1,3       C
      and David Steinbach P1682-P1685 (Depo Ex 19)
6.    Job Posting Rework Coordinator 10/2017                         A
7.    Job Posting Manufacturing Controller 10/5/17      402, 403     B
      MAXION WHEELS 0000945-947
8.    Email from Westerdale to Angle and Patton with    402, 403     B
      bids MAXION WHEELS 000980, 000987-988
9.    Job Posting Manufacturing Controller 10/25/17     402, 403     B
      MAXION WHEELS 0000948-950
10.   Job Opportunity Posting 11/8/17 MAXION            402, 403     B
      WHEELS 000985
11.   Email from Westerdale to Patton and Dixon         402, 403     B
      MAXION WHEELS 000976
12.   Job Posting Manufacturing Controller 12/8/17      402, 403     B
      MAXION WHEELS MAXION WHEELS 000951-
      953
13.   Job Opportunity Posting 12/11/17 MAXION           402, 403     B
      WHEELS 000981
14.   Manpower Emails 9/27/16-11/21/17 MAXION           402, 403     B
      WHEELS 001606-001620; 000979
15.   Manpower Email 9/27/16 MAXION WHEELS              402, 403     B
      001606-1608
16.   Manpower Email 9/29/16 MAXION WHEELS              402, 403     B
      001609-161
17.   Manpower Email 10/11/16 MAXION WHEELS             402, 403     B
      001612-1613
18.   Manpower Email 8/31/17 MAXION WHEELS              402, 403     B
      001614
19.   Manpower Email 10/13/17 MAXION WHEELS             402, 403     B
      001615


                                                  20
           FP 38428384.1
            Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 20 of 34
Ex    Defendant(s) Exhibits                              Objections Category Offered Admitted
No.                                                                 A, B, C          (A), or Not
                                                                                     Admitted
                                                                                     (NA)
20.   Email Re Rework Info 10/17/17 MAXION                402, 403       B
      WHEELS 001616
21.   Manpower Email 10/20/17 MAXION WHEELS               402, 403     B
      001617
22.   Manpower Email 10/25/17 MAXION WHEELS               402, 403     B
      001618
23.   Manpower Email 10/27/17 MAXION WHEELS               402, 403     B
      001619
24.   Manpower Email 10/27/17 MAXION WHEELS               402, 403     B
      001620
25.   Manpower Email 11/21/17 MAXION WHEELS               402, 403     B
      000979
26.   Emails from 12/5/17-12/18/17 re Steinbach FMLA,     402, 802     C
      Medical Visits, RTW, and Restrictions
      (December Emails)
27.   Email to Dr. Ellefsen from Maxion with ECP for      402, 403     B
      Rework Coordinator’s physical Requirements dated
      12/14/17 MAXION WHEELS 000603-000616
      (Depo Ex 517)
28.   Letter from Dr. Ellefsen dated 12/19/2017 - Not    MIL3, 402,    C
      work related MAXION WHEELS 000627                     403
29.   FMLA Documents October 2017 MAXION                  402, 403     B
      WHEELS 000360-000366 (part of Depo Ex 2)
30.   FMLA Documents December 2017 MAXION                 402, 403     B
      WHEELS 000374-000380 (part of Depo Ex 2)
31.   FMLA Documents January 2018 MAXION                               A
      WHEELS 000666-000672 (part of Depo Ex 2)
32.   RTW Notes dated 10/5/17 MAXION WHEELS               402, 403     B
      000358
33.   RTW Note dated 12/5/17 MAXION WHEELS                             A
      000384
34.   RTW Note dated 12/12/17, MAXION WHEELS                           A
      000391
35.   RTW Note dated 12/27/17 MAXION WHEELS                            A
      000662
36.   RTW Note 6/6/18 MAXION WHEELS 000674                             A
37.   Work Status Notes to Remain Off Work dated                       A
      1/31/18; 6/26/18; 7/11/18; 8/28/18 (Work Status
      Notes)




                                                    21
           FP 38428384.1
            Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 21 of 34
Ex    Defendant(s) Exhibits                               Objections Category Offered Admitted
No.                                                                  A, B, C          (A), or Not
                                                                                      Admitted
                                                                                      (NA)
38.   Medical Records for Plaintiff from Dr. Ellefsen for MIL3,4,         C
      dates of service: 12/12/17; 12/13/17; 12/27/17;      402, 403
      1/10/18; 1/31/18; 2/20/18; 3/1/18; 3/13/18; 4/3/18;
      4/19/18; 4/25/18; 5/9/18; 6/5/18; 6/19/18; 6/27/18;
      8/1/18; 8/9/18 (part of Depo Ex 3)
39.   Medical Records for Plaintiff from Dr. Ellefsen for MIL3,4,         C
      dates of service: 10/9/18; 2/19/19; 8/7/19           402, 403
      (part of Depo Ex 3)
40.   Physical Therapy Records from SERC, Brandon            402          C
      Fletcher dated 3/16/18; 3/20/18; 4/26/18 MAXION
      WHEELS 000266-000280 (Depo Ex 8)
41.   Attending Physician Statements from Dr. Ellefsen      MIL4          C
      to The Hartford for 2/6/18; 2/19/18; 3/21/18;
      4/23/18; 5/10/18; 6/6/18; 7/25/18; 10/29/18
      (Statements)
42.   Records from Social Security Administration          402,403        C
      including Medical Records for Steinbach from Dr.
      Ryan for dates of service: 8/27/18; 8/31/18; and
      9/7/18 SSA 000170-000214
43.   Emails between Management Employees re                              A
      Steinbach dated 1/31/18-4/26/18 Emails
44.   Thomas Email re Vacation (Depo Ex 574)                              A
45.   Email from Dixon to Angle and Woolery on 6/6/18                     A
      re Steinbach back to Work MAXION WHEELS
      001766
46.   Calendar Note on 6/6/18 re Steinbach returning to    402, 802       C
      work early MAXION WHEELS 000677
47.   Email from Nations to Management Employees on                       A
      6/6/18 re Gloves for Steinbach
48.   Picking Ticket for New Gloves purchased for                         A
      Steinbach on 6/6/18 by Nations
      (Depo Ex 581)
49.   June and July 2018 Manning Sheets MAXION                            A
      WHEELS 001792-001832
      (Depo Ex 508)
50.   June 2018 Downtime Line Report MAXION                  402          B
      WHEELS 1723-1752 (Depo Ex 509)
51.   Chart listing each line that was running in June       402          B
      2018 (Depo Ex 531)
52.   List of Employees in Finishing Department June         402          B
      2018 (Depo Ex 534)

                                                   22
           FP 38428384.1
            Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 22 of 34
Ex    Defendant(s) Exhibits                                  Objections Category Offered Admitted
No.                                                                     A, B, C          (A), or Not
                                                                                         Admitted
                                                                                         (NA)
53.   Rework Report June 2018 MAXION WHEELS                   802, 1006      C
      001833 (Depo Ex 536)
54.   June 2018 PD Emails/Notes re Afts to Mids from                       A
      Thomas MAXION WHEELS 1872-1896 (Depo Ex
      571)
55.   ECP for Mathew Diederich MAXION WHEELS                               A
      001693-001722 (Depo Ex 510)
56.   Emails Dixon/Management Employees on 6/14/18             MIL4        B
      re Steinbach call in and Off Work until Eval
      MAXION WHEELS 001767-001769
57.   Email Reply from Dixon to Thomas on 6/18/18 re            802        C
      Call in Code for Steinbach MAXION WHEELS
      000675-000676
58.   Email from Dixon to Management Employees on               802        C
      6/18/18 re Follow-up call with Steinbach MAXION
      WHEELS 001770 (Depo Ex 520)
59.   Email from Dixon to Management Employees on                          B
      6/19/18 re Steinbach off work – extending STD,
      with Ellefsen Note attached MAXION WHEELS
      000678-000679 (Redacted)
60.   Email Dixon/Steinbach on 6/20/18 and 6/21/18 re                      B
      scheduled follow-up with Dr. Ellefsen and attached
      Note 6/26/18 MAXION WHEELS 001677-001679
61.   Email Dixon/Patton on 6/26/18 re Steinbach                           B
      extension of STD MAXION WHEELS 001771
      (Depo Ex 524)
62.   Email from Dixon to Management Employees on              MIL4        C
      6/28/18 re Steinbach off until 7/11/18 and extension
      of STD MAXION WHEELS 000681
63.   Dr. Ellefsen Note for Steinbach to remain off work                   A
      until 7/11/18 MAXION WHEELS 000680
64.   Email from Dixon to Management Employees on              MIL4        C
      7/25/18 re an extension of STD for Steinbach and
      removal of attendance points MAXION WHEELS
      000682
65.   Email from Dixon to Management Employees on              MIL4        C
      7/27/18 re Steinbach’s STD ending on 8/8/18
      MAXION WHEELS 000683
66.   Letter from Dixon to Steinbach on 8/3/18 to provide                  B
      follow-up information from her doctor on her RTW
      Status MAXION WHEELS P0107 (Depo Ex 554)


                                                       23
            FP 38428384.1
             Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 23 of 34
Ex    Defendant(s) Exhibits                                  Objections Category Offered Admitted
No.                                                                     A, B, C          (A), or Not
                                                                                         Admitted
                                                                                         (NA)
67.   Email from Steinbach to Dixon on 8/9/18                  MIL3          C
      forwarding Dr. Ellefsen’s Letter referring Steinbach
      to Dr. Ryan MAXION WHEELS 000691-000693
68.   Email Dixon/Ellefsen on 8/9/18 and 8/10/18 re            MIL3        C
      Steinbach’s medical condition not related to current
      LOA MAXION WHEELS 000702-000703
69.   Email from Dixon to Steinbach on 8/10/18 to               402        C
      follow-up after 8/15/18 appt with Dr. Ryan
      MAXION WHEELS 000704-000706
70.   Email Dixon/Ellefsen on 8/13/18 re date of referral       402        C
      to Dr. Ryan MAXION WHEELS 000707-000709
71.   Email from Dixon to Steinbach on 08/13/18                 402        C
      instructing her to get a letter from Dr. Ryan re her
      RTW status and restrictions MAXION WHEELS
      000710-000712
72.   Email from Steinbach to Dixon on 08/16/18 and             402        C
      reply re Change of Appt w/ Dr Ryan MAXION
      WHEELS 000716-000719
73.   Emails Dixon/Steinbach on 8/28/18 re Dr. Ryan             402        C
      appt MAXION WHEELS 000728-000731
74.   Letter from Dr. Ryan on 8/28/18 re Steinbach’s            402        C
      RTW Status “Unknown at this time” MAXION
      WHEELS 000732
75.   Letter from Patton to Steinbach on 8/29/18                           A
      Terminating her Employment effective 8/30/18
      MAXION WHEELS 000247-000248
      (Depo Ex 1)
76.   LOA History Timeline MAXION WHEELS                                   A
      000297
77.   ECP Rework Coordinator (Depo Ex 12) MAXION                           A
      WHEELS 000088-000120
78.   Employee Handbook 2014 (Depo Ex 528)                                 A
      MAXION WHEELS 000818-000858
79.   Employee Handbook signed Acknowledgment                              A
      MAXION WHEELS 000129 (Part of Depo Ex 21)
80.   Code of Ethics Signed Acknowledgment MAXION                          A
      WHEELS 000128 (Part of Depo Ex 21)
81.   Maxion EEO, Harassment, and Discrimination                           A
      Policies MAXION WHEELS 000823-000825
      (Depo Ex 20)



                                                       24
            FP 38428384.1
             Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 24 of 34
Ex     Defendant(s) Exhibits                              Objections Category Offered Admitted
No.                                                                  A, B, C          (A), or Not
                                                                                      Admitted
                                                                                      (NA)
82.    Standards of Conduct Policy MAXION WHEELS                          A
       000859-000862
83.    Attendance Policy 2013 MAXION WHEELS                               A
       000868-000870
84.    Attendance Policy 2018 MAXION WHEELS                               A
       000863-000867
85.    LTD Policy MAXION WHEELS                                           A
       000902-000941
86.    Standard Operating Instructions – Hanging Disks                    A
       (Spiders) MAXION WHEELS 000886-000888
87.    Standard Operating Instructions – Racking and                      A
       Inspecting Rims MAXION WHEELS 000881-
       000885
88.    Standard Operating Instructions – Spearing                         A
       MAXION WHEELS 001789-001791
       (Depo Ex 533)
89.    Plaintiff’s Answers to Defendant’s Interrogatories   MIL2          C
       (State Case) (Depo Ex 9)
90.    SSA – Work Activity Report                           MIL4          C
       SSA 000093-000102 (Depo Ex 14)
91.    SSA – Disability Determination Explanation SSA       MIL4          C
       000003-000011 (Depo Ex 15)
92.    Bothwell Medical Records SSA 000156-000164          402,403        C
       (Depo Ex 16)
93.    DOL Questionnaire P2119-P2120                         402          C
94.    DOL Unemployment Weekly Questions P2127               402          C
95.    Hartford Plaintiff Questionnaire P0890-P0893         MIL4          C
96.    Property Pass Slips MAXION WHEELS 001278-             402          C
       001284 (Depo Ex 547)
97.    Map of Plant                                                      C-
                                                                      UNSEEN
98.    Plant Photos                                                      C-
                                                                      UNSEEN
99.    Spearing Video 1 MAXION WHEELS 001753                              A
100.   Spearing Video 2 MAXION WHEELS -001754                             A
101.   Rework Demonstration Video MAXION WHEELS                           A
       001755
102.   Training Matrix Depo Ex 535                           402          B
103.   Charge of Discrimination 10/25/18                   402, 403       B
104.   Work Comp Claim 11/20/18                             MIL3          C
105.   Work Comp Deposition Transcript 9/23/19              MIL3          C

                                                    25
            FP 38428384.1
             Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 25 of 34
Ex    Defendant(s) Exhibits                                 Objections Category Offered Admitted
No.                                                                    A, B, C          (A), or Not
                                                                                        Admitted
                                                                                        (NA)
106. Court Records for 9/16/18 Domestic Violence             402,403        C
     Charges against David M. Steinbach (Depo Ex I)
107. Protective Order granted 9/26/18 filed by Plaintiff     402,403      C
     against David M. Steinbach for Domestic Violence
     (Depo Ex J)
108. Termination of Protective Order against David M.        402,403      C
     Steinbach on 2/15/19 at the request of Plaintiff
     (Depo Ex K)
109. Steinbach Facebook messages with David                  402,403      C
     Steinbach 12/16/16-6/23/18 (Depo Ex H)
110. Steinbach Facebook messages with David                  402,403      C
     Steinbach 12/7/18-3/11/19 (Depo Ex G)
111. Steinbach Facebook messages with David                  402,403      C
     Steinbach 10/27/17-11/27/17 (Depo Ex F)
112. Steinbach Facebook messages with David                  402,403      C
     Steinbach 2/10/17-6/24/18 (Depo Ex E)
113. Steinbach Facebook messages with “Dave Diggler’s        402,403      C
     11/11/18-11/12/18 (Depo Ex D)
114. Photo of Welding Project for Sale on Facebook             402      B-402
     (Depo Ex L)
115. Facebook Marketplace Ad for Welded Heavy Doors                      C-
     December 2017 P418-P419                                           UNSEEN
116. 5/25/16 Shift Preferences Form                                      A
     MAXION WHEELS 000130
117. Plant Work Instructions – Job Disqualification            402      B-402
     (Depo Ex 569) MAXION WHEELS 000942-
     000943
118. Email from Thomas to Angle and Oswald on 1/5/17          MIL3        C
     re Plaintiff’s Broken Tooth MAXION WHEELS
     000352-000353; 000355 (Part of Depo Ex 583)
119. Thomas EOS Handwritten Notes re Steinbach’s              MIL3        C
     issue with tooth MAXION WHEELS 000354 (Part
     of Depo Ex 583)
120. Email from Oswald to Thomas on 1/5/17 re                 MIL3        C
     Plaintiff’s tooth MAXION WHEELS 000356 (Part
     of Depo Ex 583)
121. EOS MIDS Production Notes for 9/23/16 re                 MIL3        C
     Plaintiff leaving shift for side effects from Dental
     Work MAXION WHEELS 000357
122. Facebook Message on 3/24/17 between Plaintiff           402,403      B
     and David Steinbach P0396 (Depo Ex 11)

                                                      26
            FP 38428384.1
             Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 26 of 34
Ex    Defendant(s) Exhibits                                Objections Category Offered Admitted
No.                                                                   A, B, C          (A), or Not
                                                                                       Admitted
                                                                                       (NA)
123. Text Messages between Patton and Steinbach re          402,403        B
     Hanging Rims and Shift Change P0311-P0321
124. 10/23/17 Change Form – Move to Afts MAXION                          A
     WHEELS 000243 (Depo Ex 505)
125. 11/7/2017 Email to “Mrs Bitch” with Complaint           403         C
     about Balch P0138-P0139
126. February to September 2017 Rework Activity            402,403       B
     Report MAXION WHEELS 001059-001121)
127. Rework Report 2016-2018                                             A
     MAXION WHEELS 001122-001481
128. MIDS Daily Rework 10/3/16 to 11/1/17                  402,403       B
     P0665-P0670 (Depo Ex 504)
129. Thomas EOS Narratives 9/14/17; 9/27/17; 10/16/17 402, 403           B
     (Depo Ex 539)
130. October to December 2017 Rework Report                402, 403      B
     MAXION WHEELS 001131-001447
     (Depo 608)
131. October 2017 Manning Sheets                           402, 403      B
     P1144-P1148 (Depo Ex 605)
132. September and October 2017 Manning Sheets and         402, 403      B
     Narratives MAXION WHEELS 001482-001603
     (Depo Ex 540)
133. 12/13/17 8D Report P0134-P0137 (Depo Ex 584)          402, 403      B
134. Handwritten Statement by Thomas regarding              MIL3         C
     Incident Description MAXION WHEELS 000648
135. Email from Jones to Thomas re Notes taken during       MIL3         C
     meeting with Steinbach to complete 8D Report
     MAXION WHEELS 000649-000650
136. Email from Thomas to Thomas re Notes taken             MIL3         C
     during meeting with Steinbach to complete 8D
     Report MAXION WHEELS 000651-000652
137. Handwritten Statement by Tom Church on 12/21/17 MIL3                C
     MAXION WHEELS 000653-000654
138. Email from McFarland to Management Employees           MIL3         C
     on 12/21/17 re Steinbach’s Request for a copy of
     her 8D Report MAXION WHEELS 000655-000660
139. Ellefsen Note re Steinbach scheduled exam on           MIL3         C
     12/12/17 P0664 (Depo Ex 617)
140. Affidavit and records from Dr. Ellefsen for dates of MIL3, 402,     C
     service 2/19/19 and 8/7/19                              403
     ELLEFSEN 000001-000004

                                                      27
            FP 38428384.1
             Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 27 of 34
Ex      Defendant(s) Exhibits                                Objections Category Offered Admitted
No.                                                                     A, B, C          (A), or Not
                                                                                         Admitted
                                                                                         (NA)
141.    Affidavit for records from Dr. Ellefsen for dates of MIL3, 402,      C
        service 12/12/18-2/19/19 P510                           403
142.    Affidavit and records from Dr. Ryan for dates of     MIL4, 402       C
        service 8/27/18; 3/31/18; and 9/7/18
        RYAN 000001-000066
143.    Plaintiff’s Rule 26(a) Disclosures
144.    Inventory of Welding Gear Issued to S. Steinbach
        MAXION WHEELS 001621-1626
145.    Inventory of Welding Gear Issued to S. Steinbach
        Between 10/17/2017 and 12/2/2017 MAXION
        WHEELS 001668
146.    Inventory of Welding Gear Issued to S. Steinbach
        Between Nov. 1, 2017 and June 8, 2018 MAXION
        WHEELS 002054-002055
147.    Demonstrative Exhibit – Plaintiff Operation video
148.    Demonstrative Exhibit – Spear Gun Operation
        video
        All Deposition Exhibits
        Exhibits Necessary for Rebuttal
        Exhibits Listed by Plaintiff
        All demonstrative exhibits prepared by Defendant

       VI.   Witnesses

             A.      Plaintiff’s witnesses:

                     1.      Suzie Steinbach
                             Plaintiff – may be contacted thru counsel

                     2.      Landon Estes
                             30337 Ironwood Ave., Warsaw MO 65355
                             660-223-2840

                     3.      Mike Lewis
                             1523 E. 6th Street, Sedalia, MO 65301
                             660-281-3407

                     4.      Don Hill
                             401 Myrtle Street PO Box 55, Lamonte MO 65337
                             660-596-1719



                                                         28
             FP 38428384.1
              Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 28 of 34
             5.      Theresa Patton
                     Current Maxion employee

             6.      Kenny Angle
                     Current Maxion employee

             7.      Ralph Thomas
                     223 Phelps
                     Windsor, MO
                     660-647-2677

     B.      Defendant’s witnesses:

             1.      Theresa Patton, HR Supervisor

             2.      Angela Jones, Line Supervisor

             3.      Kenneth Angle, Operations Manager

             4.      Devin Nations, Process Leader

             5.      Ralph Thomas, Former Supervisor (Live or By Deposition)

             6.      Arlene Gilbert, Controller

             7.      Matthew Diederich, Former Rework Coordinator

             8.      Heidi Dixon, Benefits Specialist

VII. Factual Issues

     A.      Plaintiff’s issues:

             1.      Whether defendant’s assignment of plaintiff to spear off was retaliation for
                     plaintiff’s charge of discrimination and/or complaints of discrimination,
                     retaliation or harassment.

             2.      Whether defendant’s retaliation was outrageous either because of
                     defendant's evil motive or reckless indifference to the rights of others, so as
                     to make defendant liable for punitive damages.

             3.      The amount of plaintiff’s damages.




                                                   29
     FP 38428384.1
      Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 29 of 34
      B.      Defendant’s issues:

              1.      Whether plaintiff reasonably believed that               she    was    being
                      harassed/discriminated against based on her gender.

              2.      Whether plaintiff’s assignment to the task of spearing was materially
                      adverse such that a reasonable worker in the same or similar circumstances
                      would be dissuaded from making or supporting a charge of discrimination.

              3.      Whether defendant assigned plaintiff to the task of spearing because
                      plaintiff filed a charge with the Missouri Commission on Human Rights and
                      the Equal Employment Opportunity Commission on February 2, 2018.

              4.      Whether plaintiff was damaged as a direct result of the alleged retaliation.

              5.      Whether defendant assigned plaintiff the task of spearing because of the
                      staffing needs at the plant as an exercise of sound business judgment
                      without regard to plaintiff's filing of a charge of discrimination with the
                      Missouri Commission on Human Rights and the Equal Employment
                      Opportunity Commission on February 2, 2018

              6.      Whether Plaintiff’s claim for damages based on emotional distress are
                      barred in whole or in part because her emotional distress was the result of
                      other causes unrelated to her claim of retaliation.

              7.      Whether Defendant’s alleged conduct was outrageous because of
                      Defendant's evil motive or reckless indifference to the rights of others.

VIII. Legal Issues

      A.      Plaintiff’s issues:

              1.      None.

      B.      Defendant’s issues:

              1.      Whether Plaintiff’s assignment to the task of spearing constitutes an adverse
                      employment action as a matter of law.

              2.      Whether Plaintiff can establish a causal relationship between her charge of
                      discrimination filed with the Missouri Commission on Human Rights and
                      the Equal Employment Opportunity Commission on February 2, 2018 and
                      her assignment to the task of spearing.

              3.      Whether a reasonable jury would have a legally sufficient evidentiary basis
                      to find in favor of Plaintiff on her retaliation claim.



                                                   30
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 30 of 34
              4.      Whether a reasonable jury would have a legally sufficient evidentiary basis
                      to find in favor of Plaintiff on her claim for punitive damages.

              5.      Whether Plaintiff’s claim for damages are barred, in whole or in part, by the
                      workers’ compensation exclusive remedy under R.S.Mo. § 287.120(2).

              6.      Whether Plaintiff should be precluded from seeking damages for physical
                      pain because she failed to disclose this element of damages in her Rule 26(a)
                      disclosures.

              7.      Whether Plaintiff can recover damages for physical pain under the Missouri
                      Human Rights Act.

IX.   Unusual Evidentiary Questions

      A.      Plaintiff’s unusual evidentiary issues:

              1.      The extent to which defendant can refer to or comment about plaintiff’s
                      separate lawsuit and/or worker’s compensation claim. Doc.49, MILs 3 and
                      5.

              2.      Whether defendant can refer to plaintiff’s application for Social Security
                      disability benefits and/or plaintiff’s receipt of short term disability benefits
                      from The Hartford. Doc. 49, MIL 4.

      B.      Defendant’s unusual evidentiary issues:

              1.      Whether Plaintiff should be permitted to offer evidence related to her lawsuit
                      pending in the Circuit Court of Pettis County, Missouri, Steinbach v. Maxion
                      Wheels Sedalia, LLC, Case No. 18PT-CC00253. See Defendant’s
                      Suggestions in Support of Motion in Limine (Doc. 51) at Sec. II(A), pp. 3 –
                      6.

             2.       Whether Plaintiff should be permitted to offer evidence regarding the
                      allegations of discrimination, harassment and retaliation on which she filed
                      her first charge of discrimination with the Missouri Commission on Human
                      Rights and the Equal Employment Opportunity Commission on February 2,
                      2018. See Defendant’s Suggestions in Support of Motion in Limine (Doc.
                      51) at Sec. II(B), pp. 6 – 7.

             3.       Whether Plaintiff should be precluded from offering evidence of alleged
                      racially derogatory comments. See Defendant’s Suggestions in Support of
                      Motion in Limine (Doc. 51) at Sec. II(C), pp. 7 – 8.




                                                    31
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 31 of 34
       4.       Whether Plaintiff should be precluded from offering lay opinion testimony
                that performing certain job duties while working for Defendant caused her
                physical injuries, required that she undergo surgery and eventually led to her
                disability. See Defendant’s Suggestions in Support of Motion in Limine
                (Doc. 51) at Sec. II(D), pp. 8 – 9.

       5.       Whether Plaintiff should be precluded from offering evidence regarding the
                December 12, 2018 letter from the Missouri Division of Employment
                Security. See Defendant’s Suggestions in Support of Motion in Limine (Doc.
                51) at Sec. II(E), pp. 10 – 11.

       6.       Whether Plaintiff should be precluded from offering opinion, speculation
                and conclusory testimony that “Maxion wanted me gone” or that “Maxion
                … retaliated by assigning me spearing on and spearing off.” See Defendant’s
                Suggestions in Support of Motion in Limine (Doc. 51) at Sec. II(F), p. 11.

       7.       Whether Plaintiff should be precluded from offering hearsay evidence that
                employees told her that “they are probably going to make your job so hard
                that you are either going to want to quit or they are going to lay you off.”

       8.       Whether Plaintiff should be precluded from offering evidence that Defendant
                terminated her employment in retaliation for her filing a charge of
                discrimination with the Missouri Commission on Human Rights and the
                Equal Employment Opportunity Commission on February 2, 2018. See
                Defendant’s Suggestions in Support of Motion in Limine (Doc. 51) at Sec.
                II(F), p. 11.




                                              32
FP 38428384.1
 Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 32 of 34
Date: August 27, 2020

                                   Respectfully submitted:

                                   /s/ Martin M. Meyers
                                   Martin M. Meyers      MO Bar No.
                                   THE MEYERS LAW FIRM, LC
                                   4435 Main Street, Suite 503
                                   Kansas City, MO 64111
                                   Phone: 86.444.8500
                                   Facsimile: 816.444.8508
                                   Email: mmeyers@meyerslaw.com

                                   Kirk Rahm MO Bar No. 22530
                                   RAHM, RAHM & MCVAY, P.C.
                                   511 Foster Lane
                                   Warrensburg, MO 64093
                                   Phone: 660.747.5152
                                   Facsimile: 660.747.1242
                                   Email: kirk@rahmlaw.com

                                   ATTORNEYS FOR PLAINTIFF SUZANNE
                                   STEINBACH

                                   /s/ J. Randall Coffey
                                   J. Randall Coffey     MO Bar No. 35070
                                   James C. Sullivan     MO Bar No. 38318
                                   FISHER & PHILLIPS LLP
                                   4900 Main Street, Suite 650
                                   Kansas City, MO 64112
                                   TEL: (816) 842-8770
                                   FAX: (816) 842-8767
                                   Email:
                                   ATTORNEY FOR DEFENDANT
                                   MAXION WHEELS SEDALIA LLC




                                         33
      FP 38428384.1
       Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 33 of 34
                                CERTIFICATE OF SERVICE

        I hereby certify that on the 27th day of August 2020, I caused the above and foregoing to
be filed electronically using the Court’s CM/ECF system which will provide electronic notification
to the following parties of record for Plaintiff:

               Martin M. Meyers
               THE MEYERS LAW FIRM, LC
               4435 Main Street, Suite 503
               Kansas City, MO 64111
               Phone: 86.444.8500
               Facsimile: 816.444.8508
               Email: mmeyers@meyerslaw.com

               Kirk Rahm MO
               RAHM, RAHM & MCVAY, P.C.
               511 Foster Lane
               Warrensburg, MO 64093
               Phone: 660.747.5152
               Facsimile: 660.747.1242
               Email: kirk@rahmlaw.com

               ATTORNEYS FOR PLAINTIFF SUZANNE STEINBACH


                                                    /s/ J. Randall Coffey
                                                    Attorney for Defendant




                                                   34
       FP 38428384.1
        Case 2:19-cv-04176-NKL Document 52 Filed 08/27/20 Page 34 of 34
